        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
             Plaintiff,                   )
                                          )
             v.                           )                  Case No. 13-cv-1832 (JDB)
                                          )
ALL ASSETS HELD IN ACCOUNT NUMBER )
80020796, IN THE NAME OF                  )
DORAVILLE PROPERTIES CORPORATION,         )
AT DEUTSCHE BANK INTERNATIONAL,           )
LIMITED IN JERSEY, CHANNEL ISLANDS,       )
AND ALL INTEREST, BENEFITS, OR ASSETS )
TRACEABLE THERETO, ET AL.,                )
                                          )
             Defendants.                  )
_________________________________________ )

            UNITED STATES’ MOTION TO DE-DESIGNATE DOCUMENTS

       Pursuant to the Litigation Protective Order (Dkt. 85) and this Court’s Minute Order (Dkt.

301), Plaintiff United States respectfully moves to de-designate two documents that have been

labelled “Confidential,” so that these documents may be publicly filed as part of a concurrent

motion. These two documents (the “Subject Documents”) constitute




                      The United States has attached the Subject Documents to its concurrent

motion to re-open Claimant’s deposition (“Motion to Re-Open”) and referenced them therein.

       A strong presumption exists in favor of public access to court filings. Thus, the fact that

the United States is filing the Subject Documents as part of the Motion to Re-Open creates a

strong presumption that these documents should be de-designated, so that the Motion to Re-Open

and its exhibits may be publicly available. The presumption in favor of public access is
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 2 of 17



particularly strong here, where the United States is a party to this action and where the Subject

Documents



                                 The public has an exceedingly strong interest in knowing about




     There is a strong public interest in access to court filings that involve



       Finally,                                                                            the very

person who—according to the United States’ forfeiture Complaint—was a key figure in the

kleptocracy and laundering of the Defendant Assets back in the 1990’s. There is an even

stronger public interest in knowing about ongoing acts involving the proceeds of kleptocracy and

corruption, as public scrutiny is a key factor that helps combat kleptocracy and corruption.

       For all these reasons, Claimant cannot overcome the strong presumption in favor of

public access to the Subject Documents. These documents—and the Motion to Re-Open which

relies on them—should be de-designated and unsealed.


I.     Factual Background

       A.      This Forfeiture Case, the Defendant Assets, and Claimant’s Settlement
               Defense

       In this action, the United States seeks civil forfeiture of hundreds of millions of dollars

involved in an international conspiracy to illegally launder and transport proceeds of corruption,

                                                 2
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 3 of 17



theft, and fraud into and through the United States. The subject funds were obtained through the

illicit conduct of Nigerian dictator Sani Abacha and his associates, including Abubakar Bagudu.

See generally Complaint (Dkt. 1). Abubakar Bagudu’s brother, Ibrahim Bagudu, is the lone

remaining Claimant in this case, who has contested forfeiture of the Defendant Assets held in the

name of Blue Holding (1) Pte Ltd and Blue Holding (2) Pte Ltd. 1 The Court struck all claims to

these assets except Claimant’s claim to the assets held in the name of Blue Holding (2) Pte Ltd.

Dkt. 215. The Court found that Claimant had standing to contest forfeiture of these Defendant

Assets because Claimant possessed an annual $100,000 annuity paid out of these assets. Id. at 9-

13.

       The Defendant Assets are currently held in the United Kingdom and are subject to an

arrest warrant in rem from this Court. Dkt. 56. The Defendant Assets are also subject to a

freezing order from a U.K. court (the “Prohibition Order”) that forbids any party from

transferring or transacting in the Defendant Assets. Dkt. 56-2.

       One of Claimant’s affirmative defenses alleges that the United States’ forfeiture claims

are barred by a 2003 Settlement Agreement between Abubakar Bagudu and Nigeria. Dkt. 86 at

22. Claimant admits that the United States never signed the 2003 Settlement Agreement (Dkt.

258-2 at 14), but raises various theories for why the United States supposedly should be bound

by the 2003 Settlement Agreement nonetheless. Id. at 22-24, 29.

       On September 8, 2018, this Court entered judgment “in favor of the United States against

defendant assets (h) and (j) (identified in paragraphs 4(h) and 4(j) of the verified complaint).”

Dkt. 252 at 1. This Court further ordered “that defendant assets (h) and (j) are hereby



1
 The Defendant Assets held in the name of Blue Holding (1) Pte Ltd. are identified in
paragraphs 4(h) and 4(j) of the Complaint. The Defendant Assets held in the name of Blue
Holding (2) Pte Ltd. are identified in paragraphs 4(i) and 4(k) of the Complaint.

                                                 3
           Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 4 of 17



FORFEITED to the United States, and that title to defendant assets (h) and (j) is vested in the

United States of America, to be disposed of in accordance with the law; and that no right, title, or

interest in the defendant properties shall exist in any other person.” Id.

          As revealed below,




          B.     Claimant’s September 2019 Production of the Subject Documents

          On September 27, 2019, Claimant produced 855 pages of new documents. As relevant

here, this new production included




2
    All Exhibits are attached to the Declaration of Joshua L. Sohn (“Sohn Decl.”), filed herewith.

                                                  4
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 5 of 17




                        was also part of Claimant’s September 27, 2019 production.



Specifically, on September 10, 2019, Nigeria filed an Application in the United Kingdom to vary

the Prohibition Order. Ex. C. The Subject Documents were attached to Nigeria’s Application.

Sohn Decl., ¶ 4.

       C.      The United States’ Motion to Re-Open Claimant’s Deposition and the
               Present De-Designation Dispute

       In October 2019, the United States requested Claimant’s consent to re-open his deposition.

                                               5
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 6 of 17



The United States raised two core reasons why the deposition should be re-opened. As relevant

here, one of those reasons was that the United States should be able to question Claimant about

the recent document production, including the Subject Documents. After a lengthy meet-and-

confer process, the parties could not reach agreement on whether Claimant’s deposition should be

re-opened.   Thus, the United States will imminently file a Motion to Re-Open Claimant’s

deposition, and will attach and reference the Subject Documents to support the Motion to Re-

Open.

        The Subject Documents are labelled Confidential under the Litigation Protective Order in

this case. Dkt. 85. On October 21, 2019, the United States wrote to Claimant’s counsel to request

that these documents be de-designated under Paragraph 9 of the Litigation Protective Order. Ex.

D at 3-4. Claimant’s counsel wrote back on October 28, declining to de-designate the Subject

Documents. In this email, Claimant’s counsel argued that the Subject Documents are appropriately

designated as Confidential under the Litigation Protective Order because



        On October 31, the parties held an informal telephone conference with the Court about the

Subject Documents. On this telephone conference, Claimant’s counsel reiterated their view that

the Subject Documents are appropriately kept Confidential given the Litigation Protective Order




II.     Legal Standard

        Federal common law has long recognized a “strong presumption in favor of public access

to judicial proceedings.” Metlife, Inc. v. Fin. Stability Oversight Council, 868 F.3d 661, 665 (D.C.

Cir. 2017) (quoting United States v. Hubbard, 650 F.2d 293, 317 (D.C. Cir. 1980)). This “common

law right of public access” extends to “judicial records” filed on the court docket, id. at 666, and


                                                 6
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 7 of 17



is fundamental to ensuring the integrity of legal proceedings and the law enforcement process.

Hubbard, 856 F.3d at 314-15. Thus, when considering requests to seal or unseal filed documents,

courts in this Circuit treat the presumption of public disclosure as the “starting point” of their

analysis. E.E.O.C. v. Nat’l Chilrden’s Ctr., Inc., 98 F.3d 1406, 1409 (D.C. Cir. 1996).

       A party opposing such disclosure bears the burden of rebutting this presumption. In re

McCormick & Co., Pepper Prods. Mktg. & Sales Practices Litig., 316 F. Supp. 3d 455, 464

(D.D.C. 2018) (citing Grynberg v. BP P.L.C., 205 F. Supp. 3d 1, 3 (D.D.C. 2016) (Bates, J.)).

Whether they prevail turns on a two-step inquiry: (1) do the documents at issue constitute “judicial

records,” and if so, (2) do the opposing party’s interests in secrecy overcome the public’s right of

access? In re Fort Totten Metrorail Cases, 960 F. Supp. 2d 2, 6 (D.D.C. 2013).

       As to the first inquiry, whether a document qualifies as a judicial record “depends on the

role it plays in the adjudicatory process.” Metlife, 865 F.3d at 666. Documents that are filed on

the court docket and that are “intended to influence” a pending court decision “play a central role”

in the adjudicatory process, and thus fall squarely within the category of “judicial records.” Id. By

contrast, those farther afield from the court’s decision-making—such as documents that are never

filed, or that are submitted after the court has rendered judgment—may not qualify as judicial

records. Id. at 667-68 (citing SEC v. Am. Int’l Grp., 712 F.3d 1, 3-4 (D.C. Cir. 2013)).

       With respect to the second inquiry, the D.C. Circuit has identified six factors for courts to

consider in weighing a party’s interest in secrecy against the presumption of public disclosure of

judicial records: “(1) the need for public access to the documents at issue; (2) the extent of previous

public access to the documents; (3) the fact that someone has objected to disclosure, and the

identity of that person; (4) the strength of any property and privacy interest asserted; (5) the

possibility of prejudice to those opposing disclosure; and (6) the purposes for which the documents



                                                  7
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 8 of 17



were introduced during the judicial proceedings.” E.E.O.C., 98 F.3d at 1409 (citing Hubbard, 650

F.2d at 317-22). These “Hubbard factors” serve as this District’s lodestar in cases involving

motions to seal or unseal judicial records. Metlife, 865 F.3d at 666. Accordingly, a party may not

hide behind a protective order, or its own confidentiality designations, to circumvent the court’s

Hubbard analysis. See McCormick, 316 F. Supp. 3d at 464 (stating that district court could not

“abdicate its responsibility” to determine whether documents should be unsealed, notwithstanding

the existence of parties’ protective order) (internal citation omitted).


III.   Argument

       A.      The Subject Documents are Judicial Records

       There can be little doubt that the Subject Documents constitute judicial records. The

United States is filing each of them (under seal) as exhibits to its concurrent Motion to Re-Open.

As documents filed on the court docket, in support of a pending motion, they are of the very sort

considered “central” to the “adjudicatory process” and thus subject to the presumptions afforded

“judicial records.” See Metlife, 865 F.3d at 667-68 (distinguishing filed exhibits to a pending

motion from documents neither filed, nor ultimately considered, by the court). Moreover, in this

case, the Subject Documents form the very basis of the Government’s request—namely, to re-

open Claimant’s deposition for testimony as to their substance. Their provision is thus “intended

to influence” the Court’s evaluation of that request; without them, the Court could hardly opine

on its merits. As such, they fall squarely within the category of “judicial records” and trigger

the Court’s Hubbard analysis.

       B.                                  and the Litigation Protective Order Carry Little
               Weight In Assessing Whether the Subject Documents Should Be De-
               Designated for Public Filing




                                                  8
         Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 9 of 17



        Before launching into a full analysis of the Hubbard factors, one other preliminary issue

should be addressed. Namely, as recounted above,




                      Grynberg, 205 F. Supp. 3d at 3 (“Defendants contend that disclosure would

violate the terms of their settlement and confidentiality agreements. Even if that were true, it

would not suffice to carry defendants’ burden. Although confidentiality agreements between

private parties may weigh against disclosure, they do not dictate whether documents can be filed

under seal.”). Other courts have reached similar conclusions. See, e.g., Sacchi v. IHC Health

Servs., Inc., 918 F.3d 1155, 1160 (10th Cir. 2019) (“We will not grant a motion to seal unless the

moving party overcomes a presumption in favor of access to judicial records . . . . The Hospital’s

reasons for sealing the contract (the confidentiality clause and the involvement of a non-party) do

not overcome this burden.”); Royal Park Inv. SA/NV v. Deutsche Bank Nat'l Tr. Co., No. 14-CV-

4394, 2016 WL 7188795, at *3 (S.D.N.Y. Dec. 7, 2016) (“The fact that the PTA contains a

confidentiality clause means only that one or more of the parties who negotiated the contract in

2009 desired to keep it confidential at that time. The existence of such a clause, standing alone,

says little about the merits of a later judicial sealing request.”).




                                                    9
Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 10 of 17
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 11 of 17



allowing the parties to control public access pursuant to a protective order.” McCormick, 316 F.

Supp. 3d at 464 (quoting Aristotle Int'l, Inc. v. NGP Software, Inc., 714 F.Supp.2d 1, 20 (D.D.C.

2010) (Court’s ellipses). Moreover, Claimant relies on the provision of the Litigation Protective

Order that allows for Confidential designation of “information the disclosure of which would

breach a legal or contractual obligation”. Dkt. 85 at 12 ¶ 2; see also Ex. D at 1 (Claimant’s

counsel relying on this language). But as discussed above, if public filing of

            is required under the Hubbard factors, such public filing would not violate any

contractual obligation, which means that such public filing would not violate the Litigation

Protective Order either.

       In any event, the Litigation Protective Order expressly allows parties to argue “that

CONFIDENTIAL MATERIAL should be disclosed notwithstanding the terms of the Order, or

that any of the restrictions on disclosure or use should be reduced, modified or eliminated . . .”

Dkt. 85 at 14-15 ¶ 9. In other words, the Litigation Protective Order is just a default or starting

point for how to treat documents. The parties are expressly allowed to challenge how individual

documents should be treated on a case-by-case basis. And when the relevant question is whether

a given document should be filed publicly or under seal, the relevant factors are the Hubbard

factors. If the Hubbard factors mandate that a given document be filed publicly, the Litigation

Protective Order cannot and does not stand in the way.

       C.      Under the Hubbard Factors, Claimant Cannot Overcome the Strong
               Presumption Against Sealing Court Filings

               1.      Hubbard Factor 1 Weighs Heavily Against Sealing

       Hubbard factor 1 addresses “the need for public access to the documents at issue.”

Grynberg, 205 F. Supp. 3d at 2. This factor weighs heavily against sealing the Subject

Documents, because the Subject Documents disclose

                                                 11
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 12 of 17




                                                                    . 4 The public has an exceedingly

strong interest in knowing about

               Indeed, when adjudicating sealing requests under the Hubbard factors, both the

D.C. Circuit and courts in this District have held that there is an especially strong interest in

public access to documents that address the fate or disposition of public funds. See E.E.O.C., 98

F.3d at 1410 (“The public should be able to learn how the money it has contributed to a

charitable organization is being spent.”); U.S. ex rel. Durham v. Prospect Waterproofing, Inc.,

818 F. Supp. 2d 64, 67 (D.D.C. 2011) (“Cases brought under the False Claims Act receive

special consideration by the courts because they ‘inherently implicate the public interest.’

Taxpayers are ‘real parties in interest’ in FCA cases because they possess a strong interest in

fraud committed against the United States that results in monetary loss to the Government.”)

       The public interest is further heightened by the fact that




                                                        Abubakar Bagudu is one of the principal

players who illicitly transported and laundered the Defendant Assets out of Nigeria in a massive


4
  A forfeiture judgment vests title to property in the Government as of the date of the
commission of the offense. 18 U.S.C. § 981(f) (“All right, title and interest in property [subject
to forfeiture] shall vest in the United States upon commission of the act giving rise to
forfeiture…”).

                                                  12
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 13 of 17



kleptocracy scheme, according to the United States’ Complaint in this case. The public has a

strong interest in learning about

                Sealing                    would frustrate the principle that “[a] crucial element

necessary for combating modern kleptocracy” is bringing its enablers “out of the shadows and

into the sunlight.” Testimony of Carl Gershman, Senate Foreign Relations Committee (June 30,

2016) at 5. 5

        Moreover,

                                                                               Given “the public

interest in preserving the integrity of the courts,” Young v. Office of U.S. Senate Sergeant at

Arms, 217 F.R.D. 61, 70 (D.D.C. 2013), there is an equally strong public interest in knowing

about

        Finally, the very fact that the United States is a party to this case also weighs against

sealing under Hubbard factor 1. As one court in this District explained: “The court weighs this

factor by recognizing the well-established principle that ‘in cases where the government is a

party ... [t]he appropriateness of making court files accessible’ is enhanced.” United States v.

Thomas, 840 F. Supp. 2d 1, 4 (D.D.C. 2011) (citations omitted).

        For all these reasons, Hubbard factor 1 weighs heavily against sealing.

                  2.      Hubbard Factor 2 is Neutral

        Hubbard factor 2 addresses “the extent of previous public access to the documents.”

Grynberg, 205 F.Supp. 3d at 2. Here, the United States concedes that there has been no previous

public access to                         The fact that Nigeria filed this document in the United




5
 Available at
https://www.foreign.senate.gov/imo/media/doc/063016_Gershman_Testimony.pdf.

                                                  13
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 14 of 17



Kingdom did not create public access, since U.K. court records (unlike U.S. court records) are

not presumptively public. However, that does not mean that Hubbard factor 2 cuts against

public disclosure or in favor of sealing. To the contrary, this Court has held that “‘the second

Hubbard factor is neutral where there has been no previous access’ to a disputed exhibit.” Id. at

3 (quoting Am. Prof'l Agency v. NASW Assurance Servs., 121 F.Supp.3d 21, 24 (D.D.C.2013)).

Thus, Hubbard factor 2 is neutral here.

               3.       Hubbard Factors 3-5 Weigh Against Sealing

        Hubbard factors 3-5 address “(3) the fact that someone has objected to disclosure, and

the identity of that person; (4) the strength of any property and privacy interest asserted; [and] (5)

the possibility of prejudice to those opposing disclosure”. Grynberg, 205 F.Supp. 3d at 2. These

factors are “interrelated” and are commonly addressed together. Id. (citing Am. Prof'l Agency,

121 F.Supp.3d at 25). Here, Claimant has obviously objected to disclosure, and other parties to

                       may object as well. However, the United States believes there should be

public disclosure of                      . When a public agency is a party to the case and favors

public access, this weighs strongly against sealing and in favor of public access. E.E.O.C., 98

F.3d at 1409 (“The fact that the EEOC, a party to the lawsuit and a public agency, objected to

sealing the record is not only relevant, but strengthens the already strong case for access.”)

       Under Factors 4 and 5, the United States does not believe there are any legitimate privacy

interest in keeping                       under seal, or that the parties would suffer any

cognizable prejudice if                       were made public. To be sure, the contracting

parties may desire to keep                  under seal, as

                                                                But this is not a legitimate interest

that warrants sealing. Thomas, 840 F. Supp. 2d at 5 (“Defendant offers only ‘damage [to] his


                                                 14
        Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 15 of 17



public image’ as the prejudice which would occur should the consent judgment be filed on the

public record. Defendant offers no authority for the proposition that this consideration favors

denial of public access; indeed, comparable arguments have been rejected by the court.”)

Moreover, as discussed above, it is particularly important that the public have access to unsavory

deals involving kleptocrats, as public disclosure is one of the key tools in combating kleptocracy.

        Nor would there be any other form of prejudice if                          were made public.

It cannot be said that public disclosure of                      would disclose the parties’

privileged litigation strategy in the United Kingdom, as Nigeria has already filed its U.K.

Application and attached                        as part of that filing. Nor does

            disclose the sorts of trade secrets or confidential sales information that often warrants

sealing in business litigation.

        For all these reasons, Factors 3-5 weigh against sealing.

                4.      Hubbard Factor 6 Weighs Against Sealing

        Finally, Hubbard factor 6 addresses “the purposes for which the documents were

introduced during the judicial proceedings.” Grynberg, 205 F.Supp. 3d at 2. “[F]actor six favors

disclosure of exhibits submitted to the court with the intent that the court will rely on them in

adjudicating a dispute.” Id. at 3 (summarizing Zapp v. Zhenli Ye Gon, 746 F.Supp.2d 145, 151

(D.D.C.2010)). Here, the Court will presumably rely on                             (at least in part)

when deciding whether to re-open Claimant’s deposition. After all, the Court will either accept

the United States’ argument that                        warrants re-opening the deposition, or the

Court will reject this argument. Either way, the Court will rely on                           in

adjudicating this argument. Thus, Factor 6 weighs against sealing.




                                                 15
       Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 16 of 17



IV.    Conclusion

       For the foregoing reasons, the United States respectfully request that the Court de-

designate the two Subject Documents so they can be publicly filed, together with the Motion to

Re-Open that cites and attaches them.


                                             Respectfully submitted,

                                             DEBORAH CONNOR, CHIEF
                                             MONEY LAUNDERING AND
                                             ASSET RECOVERY SECTION


                                             By:_/s/ Joshua L. Sohn_________
                                             DANIEL H. CLAMAN
                                             MICHAEL KHOO
                                             JOSHUA L. SOHN
                                             Money Laundering and
                                             Asset Recovery Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             1400 New York Avenue, NW, 10th Floor
                                             Washington, DC 20530
                                             Tel: (202) 514-1263
                                             Fax: (202) 514-5522

                                             Attorneys for Plaintiff
                                             UNITED STATES OF AMERICA




                                               16
       Case 1:13-cv-01832-JDB Document 303 Filed 11/05/19 Page 17 of 17



                             CERTIFICATE OF CONFERENCE

              I certify that I conferred in good faith with opposing counsel in an attempt to
       resolve the issues in this motion. Conference efforts are discussed in Section I(C) of this
       motion.

                                                                    /s/ Joshua L. Sohn

                                                                    Joshua L. Sohn
                                                                    Attorney for Plaintiff




                                    CERTIFICATE OF SERVICE

       I certify that all counsel of record were served with a copy of this filing, via email, on
November 5, 2019. I further certify that I served a copy of this filing on counsel for Abubakar
Bagudu, the Federal Republic of Nigeria, the Blue Holdings Companies, and the Trustee of the
Blue Family Trusts, also on November 5, 2019.

                                                                    /s/ Joshua L. Sohn

                                                                    Joshua L. Sohn
                                                                    Attorney for Plaintiff




                                                17
